CARROLL E. ODEN and VALTA L. ODEN, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentOden v. CommissionerDocket No. 259-79.United States Tax CourtT.C. Memo 1981-6; 1981 Tax Ct. Memo LEXIS 742; 41 T.C.M. 694; T.C.M. (RIA) 81006; January 5, 19811981 Tax Ct. Memo LEXIS 742">*742  Carroll E. Oden, pro se.  Linda L. Wong, for the respondent.  FEATHERSTONMEMORANDUM OPINION FEATHERSTON, Judge: Respondent determined the following deficiencies in petitioners' Federal income tax and additions to tax for 1975 and 1976: Carroll E. OdenSec. 1Sec.Sec.YearDeficiency6651(a)6653(a)66541975$ 1,293.13$ 323.28$ 64.66$ 56.2719761,336,98334.2566.8549.90Valta L. OdenSec.Sec.Sec.YearDeficiency6651(a)6653(a)66541975$ 513.97$ 128.49$ 25.70$ 22.371976512.65128.1625.6319.13Petitioners filed Forms 1040 for 1975 and 1976 in which no intelligible information was given with respect to their income and deductions and in which various constitutional arguments were made.  Respondent determined the disputed deficiencies by an indirect method of income reconstruction.  When the case was called for trial, petitioner Carroll Oden appeared but offered no evidence to show that the1981 Tax Ct. Memo LEXIS 742">*743  respondent's determinations were excessive.  The only contention that he made was that the Federal income tax may not constitutionally be collected from individuals, and consequently the determined deficiencies and additions to tax are erroneous.  The argument is frivolous.  See the discussion of Article I and the Sixteenth Amendment of the Constitution in Penn Mutual Indemnity Co. v. Commissioner, 32 T.C. 653">32 T.C. 653 (1959). No evidence having been presented to show that the determinations in the notices of deficiency are erroneous, Decision will be entered for the respondent.  Footnotes1. All section references are to the International Revenue Code of 1954, as in effect during the tax years in issue, unless otherwise noted.↩